Citation Nr: 1003227	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-35 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
July 14, 2008, and in excess of 40 percent thereafter for low 
back strain with degenerative disc disease, L5-S1.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist, claimed as secondary to carpal 
tunnel syndrome of the right wrist.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in October 2009; a transcript of that 
hearing is associated with the claims file.  

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of an August 2007 VA 
vocational rehabilitation determination.  A waiver of agency 
of original jurisdiction (AOJ) consideration accompanied the 
submission of such evidence.  See 38 C.F.R. § 20.1304.  
Moreover, the August 2007 VA vocational rehabilitation 
determination is already contained in the claims file and was 
considered in the April 2009 supplemental statement of the 
case.  Therefore, the Board may properly consider the newly 
received evidence.

Relevant to the Veteran's claim of entitlement to an 
increased rating for his back disability, the Board observes 
that VA received his claim on May 27, 2004, and during the 
course of appeal, staged ratings have been assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 
following ratings have been assigned: 20 percent, effective 
May 27, 2004; 100 percent, effective August 23, 2005; 20 
percent, effective October 1, 2005; and 40 percent, effective 
July 14, 2008.  As the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has 
characterized the issue as shown on the first page of this 
decision. 

The issue of entitlement to an increased rating for the 
Veteran's back disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Carpal tunnel syndrome of the left wrist is aggravated by 
service-connected carpal tunnel syndrome of the right wrist.


CONCLUSION OF LAW

Carpal tunnel syndrome of the left wrist is proximately due 
to service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
carpal tunnel syndrome of the left wrist herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, 
effective October 10, 2006; however, the new provisions state 
that service connection may not be awarded on the basis of 
aggravation without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra,  the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his October 2009 Board hearing and in documents of record, 
the Veteran contends that he has carpal tunnel syndrome of 
the left wrist as a result of overcompensating for his 
service-connected carpal tunnel syndrome of the right wrist.  
Specifically, he alleges that his service-connected right 
wrist disability caused or aggravated his carpal tunnel 
syndrome of the left wrist.  Therefore, the Veteran claims 
that service connection is warranted for such disorder.  

The evidence of record reflects a current diagnosis of carpal 
tunnel syndrome of the left wrist.  Specifically, VA and 
private medical records show treatment for such disorder.  
Additionally, a July 2004 VA treatment record reflects that 
an electromyograph (EMG) conducted two weeks previously 
revealed impaired conduction in the bilateral upper 
extremities consistent with carpal tunnel syndrome.  The 
record also shows that the Veteran is service-connected for 
carpal tunnel syndrome of the right wrist. 

Therefore, the remaining issue is whether the Veteran's 
carpal tunnel syndrome of the left wrist is secondary to, 
i.e., was caused or aggravated by, his service-connected 
carpal tunnel syndrome of the right wrist.  

In this regard, an August 2004 VA examiner indicated that the 
Veteran would have developed carpal tunnel syndrome at the 
left wrist without serving in the military and without having 
carpal tunnel problems at the right wrist.  He further opined 
that the Veteran's difficulties at the left wrist and hand 
are not related to his military service or to the right 
wrist.  However, the VA examiner further concluded that 
favoring the right wrist and hand probably made the Veteran's 
left wrist difficulties more bothersome.  He also stated 
that, if this worsening on the left is considered to be an 
aggravation, the baseline status would be the same today 
except for somewhat less pain.  The examiner opined that 80 
percent of the Veteran's difficulty with the left wrist and 
hand represents the basic carpal tunnel syndrome problems and 
20 percent of such difficulties represent a worsening due to 
favoring the right wrist and hand.

As the Veteran's secondary service connection claim is being 
adjudicated under the regulations in effect prior to October 
2006, the Board finds that service connection for his carpal 
tunnel syndrome of the left wrist is warranted.  In this 
regard, the August 2004 VA examiner opined that 20 percent of 
the Veteran's left wrist symptoms represented a worsening due 
to favoring his service-connected right wrist.  While he also 
indicated that the baseline status would be the same, he 
concluded that the Veteran's left carpal tunnel syndrome was 
aggravated, at least in part, as a result of his service-
connected right carpal tunnel syndrome.  Therefore, service 
connection for carpal tunnel syndrome of the left wrist on a 
secondary basis is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), (2009).


ORDER

Service connection for carpal tunnel syndrome of the left 
wrist is granted.


REMAND

At his October 2009 Board hearing and in documents of record, 
the Veteran contends that his back disability is more severe 
than as reflected by the currently assigned ratings.  
Additionally, he alleges that such disability renders him 
unemployable.  Therefore, the Veteran claims that he is 
entitled to higher ratings for his back disability.

The Board finds that a remand is necessary in order to obtain 
outstanding records from the Social Security Administration 
(SSA).  As indicated by the Veteran in his November 2006 
substantive appeal and at his October 2009 Board hearing, he 
was awarded SSA disability benefits based, in part, on his 
back disability.  As such, a remand is necessary in order to 
obtain any determination pertinent to the Veteran's claim for 
SSA benefits, as well as any medical records relied upon 
concerning that claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA).

The Board also observes that, at his October 2009 Board 
hearing, the Veteran reported that he had been evaluated by 
VA's vocational rehabilitation and counseling program.  
Additionally, an August 2007 VA vocational rehabilitation 
determination is of record; however, the Veteran's vocational 
rehabilitation folder is not associated with the claims file.  
Therefore, as such records are relevant to the impact his 
back disability has on his employability, such folder should 
be obtained and associated with the claims file.  

The Board also finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his back 
disability.  In this regard, the Board observes that he was 
last examined by VA in July 2008.  At his October 2009 Board 
hearing, the Veteran testified that such service-connected 
disability has increased in severity.  Moreover, the record 
demonstrates that the Veteran's back disability is manifested 
by disc involvement and, while treatment records dated during 
the appeal period reflect neurological complaints referable 
to his back, the July 2008 VA examination does not reflect a 
thorough evaluation of any associated objective neurological 
abnormalities.  Therefore, a remand is necessary in order to 
schedule the Veteran for an appropriate VA examination in 
order to assess the current nature and severity of his 
service-connected back disability.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Veteran is 
currently unemployed.  Additionally, at his Board hearing, he 
testified that he had been adjudicated as disabled by SSA 
due, in part, to his back disability.  An August 2007 VA 
vocational rehabilitation determination reflects that that 
the Veteran had not worked in over three years since he was 
medically retired due to his back condition and that he was 
not a realistic candidate for vocational rehabilitation and 
employment.  Moreover, the July 2008 VA examiner stated that 
the Veteran's working capacity is severely diminished by his 
chronic back difficulty.

As such, the question of TDIU is raised by the record.  In 
this regard, the Board observes that the Veteran reported he 
had a claim of TDIU pending.  From a review of the claims 
file, it is unclear if the AOJ is processing such a claim; 
however, as the Court has held that a TDIU is part of an 
increased rating claim, it is appropriate for the Board to 
address this aspect of the Veteran's pending claim.  
Therefore, while on remand, any necessary development with 
respect to the TDIU aspect of the Veteran's increased rating 
claim should be conducted.  In this regard, as the Veteran is 
being afforded a VA examination in order to assess the 
current nature and severity of his service-connected back 
disability, the examiner should also be requested to offer an 
opinion regarding his employability.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

Additionally, while on remand, any outstanding treatment 
records, to specifically include VA treatment records from 
the VA facility located in Brookings, Oregon, dated from 
March 2009 to the present, should be obtained and associated 
with the claims file.  In this regard, the Board notes that 
the Veteran testified at his October 2009 Board hearing that 
he currently received treatment for his back disability at 
such facility.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for his service-connected back 
disability.  After securing any necessary 
authorization forms, obtain all identified 
records not already contained in the 
claims file, to specifically include VA 
treatment records dated from March 2009 to 
the present from the VA facility located 
in Brookings, Oregon.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran's VA vocational 
rehabilitation folder should be obtained 
and associated with the claims file.

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file. 

4.  After completing the above 
development, the Veteran should be 
afforded an appropriate VA examination to 
determine the current nature and severity 
of his back disability.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected back 
disability.  The examiner should indicate 
whether he has any associated objective 
neurological abnormalities and, if so, the 
severity of such manifestations.

The examiner should also offer an opinion 
regarding whether it is at least as likely 
as not that the Veteran's service-
connected disabilities, either singularly 
or jointly, render him unable to secure 
and follow substantially gainful 
employment.  

All opinions expressed should be 
accompanied by supporting rationale.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claim, which include consideration of a 
TDIU per Rice, supra, should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


